Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 23, 2017

The Court of Appeals hereby passes the following order:

A18A0012. TYRONE JOHNSON v. THE STATE.

      In 2011, a jury found Tyrone Johnson guilty of rape and false imprisonment,
and he pled guilty to failure to register as a sex offender. We affirmed Johnson’s
convictions on direct appeal in an unpublished opinion. See Johnson v. State, Case
No. A12A1493 (decided October 5, 2012). Johnson subsequently filed a motion for
an out-of-time appeal. The trial court denied his request, and Johnson then filed this
direct appeal. We lack jurisdiction.
      “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014) (citation omitted). Because Johnson already has had a direct appeal, he is not
entitled to an out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563 SE2d
856) (2002) (“[T]here is no right to directly appeal the denial of a motion for out-of-
time appeal filed by a criminal defendant whose conviction has been affirmed on
direct appeal.”). Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/23/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.